Title: To James Madison from Eiselen & Horne and Others, 28 October 1803 (Abstract)
From: Eiselen & Horne
To: Madison, James


28 October 1803, Baltimore. Request that the president issue a commission for a Mediterranean voyage for the private armed ship Warren, Lewis Brantz, master, pursuant to the law of 6 Feb. 1802. The ship is 396 “Tons burthen, mounts Ten Carriage Guns and will be manned with twenty four men.” Charles Venn will be first lieutenant and John Deal second. Presume the commission will be forwarded to the collector at Baltimore in time for the ship’s clearance about 5 Nov.
 

   
   RC (DNA: RG 45, Entry 21, Misc. Letters Received, vol. 2). 2 pp. The ship’s owners, and the signatories to this letter, were Eiselen & Home, Alexander Webster & Company, and Mayer & Brantz. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:166–67.



   
   Section 3 of “An Act for the protection of the Commerce and Seamen of the United States, against the Tripolitan Cruisers,” 6 Feb. 1802, directed the president to provide special commissions giving private armed ships “authority for subduing, seizing, taking, and bringing into port, any Tripolitan vessel, goods or effects” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:129–30).


